Citation Nr: 0917220	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected patellofemoral syndrome of the 
right knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected bone spur excision with 
traumatic degenerative changes of the left knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative changes of the 
left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

These claims were previously remanded by the Board in August 
2008 for additional notice and evidentiary development.  
Proper steps have been taken to remedy these deficiencies, 
and as such, appellate review may now proceed.  

The Veteran appeared and testified at a personal hearing in 
June 2007 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony was prepared and 
is included in the record.  


FINDINGS OF FACT

1.  The Veteran's patellofemoral syndrome of the right knee 
is manifested by pain, limitation of flexion to 115 degrees, 
and limitation of extension to 5 degrees; it is not 
manifested by ankylosis, recurrent subluxation, objective 
evidence of instability, dislocated or removed cartilage, or 
other impairment.  

2.  The Veteran's bone spur excision with traumatic 
degenerative changes of the left knee is manifested by slight 
instability; it is not manifested by recurrent subluxation or 
by objective evidence of moderate or severe instability.  

3.  The degenerative changes of the Veteran's left knee are 
manifested by pain, limitation of flexion to 115 degrees, 
limitation of extension to 5 degrees, and reported 
instability; it is not manifested by ankylosis, dislocated or 
removed cartilage, or other impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for patellofemoral syndrome of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5260-61 
(2008).  

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for a bone spur excision with traumatic 
degenerative changes of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 
4.71a, Diagnostic Code 5257 (2008).  

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for limitation of motion due to 
degenerative changes of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 
4.71a, Diagnostic Codes 5260-61 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
August 2004 and November 2008.  The August 2004 letter was 
sent prior to the initial RO decision that is the subject of 
this appeal.  The August 2004 letter informed him of the need 
to show a worsening of his disability and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence in his possession to the RO.  

The Board recognizes that the August 2004 letter did not 
fully satisfy the mandates of Vazquez-Flores and was not 
sufficient as to content and timing.  However, the November 
2008 letter informed the Veteran of the need to show an 
impact on his employment and daily life and of the specific 
criteria of the applicable diagnostic codes, satisfying the 
remaining notice requirement of Vazquez-Flores v. Peake.  
22 Vet. App. 37 (2008).  Even though the Veteran was not 
provided with this letter until after the initial 
adjudication of that claim, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the final transfer and certification of his 
case to the Board that complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in September 2004 and November 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also 
incorporated copies of the Veteran's private medical records 
into the evidence of record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Relevant Laws and Regulations 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees, a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees, and a 20 
percent rating will be assigned for limitation of flexion of 
the leg to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees, 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees, and a 20 percent rating 
will be assigned for limitation of extension of the leg to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee, and a 20 percent rating will be assigned with evidence 
of moderate recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2008).  

Arthritis is rated under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee, as already noted, are 
Diagnostic Codes 5260 and 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

The Veteran is service-connected for bilateral knee 
disorders.  In a November 1999 rating decision, the Veteran 
was granted service connection for right knee patellofemoral 
syndrome.  A 10 percent disability rating was assigned, 
effective September 15, 1999.  The Veteran was also granted 
service connection for a left knee bone spur excision with 
traumatic degenerative changes in November 1999.  A 10 
percent disability rating was assigned, effective September 
15, 1999.  In a March 2003 rating decision, the Veteran was 
granted a separate disability rating for limitation of motion 
of the left knee due to degenerative changes.  A 10 percent 
disability evaluation was assigned, effective as of September 
5, 2001.  The Veteran filed a claim for increased disability 
ratings in July 2004, which was denied by the RO in February 
2005.  The Veteran appealed this decision to the Board in 
March 2006.  

Upon filing his increased rating claim, the Veteran was 
afforded a VA bilateral knee examination in September 2004.  
The Veteran reported having aching and stiffness in both 
knees usually occurring on a daily basis.  The Veteran 
indicated that his pain was worse in the morning and better 
after "warming up."  He also noted having pain and 
stiffness during cold damp weather.  The Veteran also 
described having "severe" exacerbations of his knee pain 3 
to 4 times per year lasting from 3 to 14 days.  Finally, the 
Veteran reported having knee braces for both of his knees, 
but the examiner indicated that the Veteran did not where 
them to the examination.  

The examiner concluded that there were no episodes of 
dislocation or recurrent subluxation and there was no 
evidence of heat, redness, or swelling.  Range of motion 
measurements were taken of the Veteran's knees, with flexion 
measuring to 130 degrees and extension to 0 degrees 
bilaterally.  The examiner noted that the Veteran felt pain 
at 130 degrees in the left knee, but pain was not noted for 
the right knee throughout the range of motion.  The examiner 
concluded that there was no additional loss of range of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  Stability of 
the knees was also found to be intact.  The examiner 
diagnosed the Veteran with patellofemoral syndrome of the 
right knee and iliotibial band syndrome of the left knee.  

The record demonstrates that the Veteran was seen at the VA 
emergency room in October 2004.  The Veteran reported having 
significant swelling in his knees since having to restrain a 
patient on his job.  The Veteran's right knee was found to be 
slightly edematous with no laxity with movement.  The left 
knee was noted to be non-edematous.  A January 2005 VA 
treatment note indicates that the Veteran was still 
complaining of knee pain.  However, the Veteran reported that 
he was able to walk for one and a half hours per day at the 
gym.  In July 2006, the Veteran was again treated for lower 
extremity pain, which the Veteran reported to be a burning 
pain.  This pain was described as "chronic" during October 
2006 VA outpatient treatment, and it was noted to affect the 
Veteran's activities of daily living and his ability to 
sleep.  The Veteran was again noted to have bilateral knee 
pain in June 2008, but the VA physician noted that the 
Veteran was capable of moving all 4 extremities without 
difficulty.  

The Veteran was afforded an additional VA knee examination in 
November 2008.  Upon examination, the Veteran reported that 
his knee pain was getting progressively worse.  The Veteran 
described this pain as a constant burning that usually 
increased in severity by prolonged sitting, walking, bending 
and climbing.  The Veteran also indicated that he had 
occasional stiffness, swelling, locking, fatigability and 
lack of endurance.  He also reported having occasional 
instability and giving way.  The examiner noted that the 
Veteran had knee braces and a cane, and the Veteran reported 
that his instability had lessened since using the cane.  The 
Veteran denied any history of dislocation or recurrent 
subluxation.  

The examiner observed that the Veteran had a slightly limping 
gait secondary to right knee pain at the time of examination.  
There was no evidence of erythema, edema, increased warmth or 
effusion.  Flexion was measured to 140 degrees, with pain 
beginning at 120 degrees, bilaterally.  Extension was found 
to be normal to 0 degrees, bilaterally.  The examiner 
concluded that there was an additional 5 degree loss of 
motion upon repetition due to pain.  X-ray images of the 
right knee revealed that the bones and joints of the right 
knee were intact without evidence of fracture, dislocation, 
or osseous mass lesion.  There were no definitive signs of 
degenerative change and no knee effusion was present.  The 
soft tissue was noted to be well maintained.  The examiner 
diagnosed the Veteran with a chronic strain of the right 
knee.  X-ray images of the left knee revealed that the bones 
and joints of the left knee were intact without evidence of 
fracture, dislocation, or osseous mass lesion.  The examiner 
found no definitive degenerative changes and no evidence of 
effusion.  The soft tissue was noted to be well maintained.  
The examiner diagnosed the Veteran with a chronic strain of 
the left knee status post surgery.  

The Veteran reported that his pain affected his activities of 
daily living in that he was limited from prolonged standing, 
walking and bending, and that he could no longer play 
basketball or softball or go to the gym.  However, the 
Veteran reported that his knee pain was not affecting his 
employment at this time, because his employer offered him 
enough room and time to walk around the room whenever his 
knee hurt after prolonged sitting.  

The Veteran has also submitted private medical evidence in 
support of his claim.  Specifically, the record contains a 
private letter from a Dr. J.M. dated September 2004.  
According to Dr. M, the Veteran had bilateral knee pain, 
worse in his left knee.  Dr. M noted that the Veteran was 
having to use his cane more and was unable to go up stairs, 
squat or run.  

The record also contains lay evidence and statements that the 
Veteran has submitted in support of his claim.  In a 
September 2004 letter from the Veteran's employer, the 
Veteran's supervisor reported seeing pain in the Veteran's 
face when working at the hospital.  It was also noted that 
the Veteran's knees appeared swollen when the Veteran would 
take off his knee braces.  His supervisor indicated that the 
Veteran would have to take sick leave and vacation time on 
occasion to allow his knees to improve.  

The Veteran also indicated in a letter received by VA in 
September 2004 that in addition to dealing with pain, braces 
and a cane, he was unable to participate in recreational 
activities with his daughters because of pain.  The Veteran 
was also afforded a VA hearing in June 2007.  During the 
hearing, the Veteran testified to having instability in both 
of his knees.  He testified that he felt his instability was 
"severe" in the left knee, but he reported it was present 
in the right knee as well.  The Veteran testified that he has 
to wear knee braces bilaterally to provide some stability.  
However, he cannot wear these at all times due to pain and 
tightness he experiences upon wearing the braces.  

Patellofemoral Syndrome of the Right Knee

The Veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
patellofemoral syndrome of the right knee (hereinafter 
referred to as "a right knee disability").  The Veteran was 
granted service connection for a right knee disability in a 
November 1999 rating decision.  A disability evaluation of 10 
percent was assigned based on Diagnostic Code 5257, which is 
for application when there is evidence of instability of the 
knee, effective September 15, 1999.  In the March 2003 rating 
decision, the RO changed the code under which the Veteran was 
rated to Diagnostic Code 5014.  The Veteran filed a claim for 
a higher disability rating in July 2004.  This claim was 
denied by the RO and the Veteran appealed to the Board in 
March 2006.  Upon review of the evidence of record, the Board 
finds that the Veteran is not entitled to a disability rating 
in excess of 10 percent for his right knee disability.  

Based on the previously outlined medical evidence, the Board 
concludes that the Veteran is not entitled to the next-higher 
disability rating of 20 percent based on limitation of motion 
of the right knee.  The Veteran's right knee is currently 
rated as 10 percent disabling under Diagnostic Code 5014, 
which rates osteomalacia.  Diagnostic Code 5014 refers the 
rater to Diagnostic Code 5003, which is used to rate 
degenerative arthritis.   Diagnostic Code 5003 then directs 
the rater to rate the Veteran's disability based on 
limitation of motion.  Diagnostic Codes 5260 and 5261 apply 
to limitation of motion of the knee.  

Under Diagnostic Code 5260, the next-higher disability rating 
of 20 percent is warranted when flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a.  According to the Veteran's 
September 2004 VA examination, the Veteran was capable of 
flexion of the right knee to 130 degrees, without additional 
limitation due to pain.  Also, according to the November 2008 
VA examination, the Veteran had flexion of the right knee to 
120 degrees, limited to 115 degrees due to pain.  This 
evidence establishes that the Veteran is not entitled to the 
next-higher disability rating of 20 percent under Diagnostic 
Code 5260, since flexion of the Veteran's right knee far 
exceeds 30 degrees.  

Likewise, the evidence establishes that the Veteran is not 
entitled to the next-higher disability rating of 20 percent 
under Diagnostic Code 5261.  Under Diagnostic Code 5261, a 20 
percent disability rating is warranted when extension of the 
knee is limited to 15 degrees.  According to the September 
2004 VA examination, the Veteran had full extension of the 
right knee to 0 degrees, without additional limitation due to 
pain.  The November 2008 VA examiner also concluded that the 
Veteran was capable of extension of the right knee to 0 
degrees.  However, it was noted that the Veteran's extension 
was limited to 5 degrees upon repetition due to pain.  
Therefore, the evidence establishes that the Veteran is not 
entitled to a disability rating in excess of 10 percent based 
on limitation of extension, since extension to 5 degrees is 
noncompensable under Diagnostic Code 5261. 

The Board has also considered whether a higher disability 
rating for limitation of motion may be warranted upon 
consideration of the criteria enunciated by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that case, the 
Court held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In the present case, the Veteran has 
testified to right knee pain.  The Veteran also submitted a 
letter from his employer that described his knee pain while 
on the job.  The evidence establishes that upon repetition, 
this pain results in flexion to 115 degrees and extension to 
5 degrees in the right knee.  Therefore, even when applying 
the principles of DeLuca, the Board finds that the Veteran 
would not be entitled to a higher disability rating for 
limited motion of the right knee.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating, or a separate rating, based on 
any other diagnostic code.  The only other code that is 
relevant to the Veteran's right knee is Diagnostic Code 5257, 
which provides a rating for instability of the knee.  The VA 
Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997) (holding that a Veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability).  

The Board recognizes that the Veteran has reported subjective 
evidence of right knee instability.  Specifically, the 
Veteran testified during his June 2007 Board hearing that he 
had instability in both knees, although the Veteran reported 
it to be worse in his left knee than his right.  The Veteran 
also reported occasional instability and giving way of the 
knees during his November 2008 VA examination.  However, 
while the Veteran has reported right knee instability, there 
is no objective medical evidence of record to support this 
claim.  The September 2004 VA examiner concluded that 
stability was intact for both of the Veteran's knees.  The 
November 2008 VA examiner also concluded that the Veteran's 
knees were stable to varus and valgus.  Both examiners 
indicated that the Veteran did not experience recurrent 
subluxation.  Therefore, while the Veteran has testified to 
episodes of right knee instability, this claim has not been 
supported by objective evidence and a separate disability 
rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for 
patellofemoral syndrome of the right knee must be denied.  

Bone Spur Excision with Traumatic Degenerative Changes of the 
Left Knee

The Veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for the service-connected 
bone spur excision with traumatic degenerative changes of the 
left knee (hereinafter a left knee disability).  The Veteran 
was granted service connection for his left knee disability 
in a November 1999 rating decision.  A disability evaluation 
of 10 percent was assigned based on instability of the knee 
under Diagnostic Code 5257, effective September 15, 1999.  
The Veteran filed a claim for a higher disability rating in 
July 2004.  This claim was denied by the RO and the Veteran 
appealed to the Board in March 2006.  Upon review of the 
evidence of record, the Board finds that the Veteran is not 
entitled to a disability rating in excess of 10 percent for 
his left knee disability.  

Based on the evidence of record, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for a left knee disorder.  The Veteran's left knee 
disorder is currently rated as 10 percent disabling under 
Diagnostic Code 5257, which applies when there is evidence of 
recurrent subluxation or lateral instability.  A 10 percent 
disability rating is warranted when there is evidence of 
"slight" recurrent subluxation or lateral instability and 
the next-higher disability rating of 20 percent is warranted 
when there is evidence of "moderate" recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

In the present case, the Veteran testified in his June 2007 
Board hearing that he had instability in both knees, but it 
was worse in his left knee than his right.  The Veteran also 
reported occasional instability and giving way of the knees 
during his November 2008 VA examination.  However, while the 
Veteran has reported instability of the left knee, there is 
no objective medical evidence in support of this claim.  The 
September 2004 VA examiner concluded that stability was 
intact for both of the Veteran's knees.  The November 2008 VA 
examiner also concluded that the Veteran's knees were stable 
to varus and valgus.  Neither examiner found evidence of 
recurrent subluxation.  Therefore, while the Veteran has 
testified to episodes of instability, there is no objective 
evidence in support of this claim.  As discussed in the 
previous section, the Board concludes that service connection 
for instability of the knee is not warranted in the absence 
of objective medical evidence of instability.  However, the 
Board may not take away benefits that have been granted by 
the RO.  Therefore, since there is no objective evidence of 
instability, a higher disability rating of 20 percent is not 
warranted for instability of the left knee.  

The Board recognizes that the Veteran has submitted a great 
deal of evidence and testimony about pain in his left knee.  
However, according to 38 C.F.R. §§ 4.40 and 4.45, pain is 
inapplicable to ratings under Diagnostic Code 5257 because it 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Therefore, while the Board 
notes the Veteran's testimony regarding pain, this has no 
impact on the severity of the Veteran's left knee 
instability.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for bone spur 
excision with traumatic changes of the left knee must be 
denied.

Degenerative Changes of the Left Knee

The Veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
degenerative changes of the left knee (hereinafter referred 
to as limitation of motion of the left knee).  The Veteran 
was granted a separate disability rating for limitation of 
motion of the left knee in a March 2003 rating decision.  A 
disability evaluation of 10 percent was assigned based on 
Diagnostic Code 5260, effective September 5, 2001.  The 
Veteran filed a claim for a higher disability rating in July 
2004.  This claim was denied by the RO and the Veteran 
appealed to the Board in March 2006.  However, upon review of 
the evidence of record, the Board finds that the Veteran is 
not entitled to a disability rating in excess of 10 percent 
for limitation of motion of the left knee.  

The medical evidence of record establishes that the Veteran 
is not entitled to the next-higher disability rating of 20 
percent.  Under Diagnostic Code 5260, a 10 percent rating is 
assigned for limitation of flexion of the leg to 45 degrees 
and a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

According to the September 2004 VA examination, the Veteran 
was capable of flexion of the left knee to 130 degrees before 
experiencing pain.  The November 2008 VA examination report 
indicates that flexion of the Veteran's left knee was limited 
to 120 degrees due to pain.  The examiner noted an additional 
5 degree loss of range of motion due to pain upon repetition.  
Therefore, when considering the Veteran's pain on motion, the 
Veteran is capable of flexion of the left knee to 
115 degrees.  Since this number far exceeds the requirements 
for a 20 percent disability rating (flexion limited to 30 
percent), the Board finds that a higher disability rating is 
not warranted for limitation of flexion of the left knee.  

The next-higher disability rating of 20 percent is also 
warranted if extension of the knee is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, the 
Veteran has consistently been found to have full extension of 
the left knee to 0 degrees.  The November 2008 VA examiner 
did note an additional loss of 5 degrees upon repetition.  
However, extension limited to 5 degrees warrants a 
noncompensable 0 percent disability evaluation.  As such, the 
Veteran is not entitled to a higher disability rating, or a 
separate disability rating, for limitation of extension of 
the left knee.  

The Board has again considered whether a higher disability 
rating for limitation of motion may be warranted upon 
consideration of the criteria enunciated by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that case, the 
Court held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In the present case, the Veteran has 
testified to left knee pain.  The Veteran also submitted a 
letter from his employer that described his knee pain while 
on the job.  A private medical note from Dr. J.M. dated 
September 2004 notes that the Veteran's left knee pain was 
worse than his right knee pain.  Therefore, the evidence 
establishes that the Veteran experiences left knee pain.  
However, the evidence demonstrates that upon repetition, this 
pain only limits flexion to 115 degrees and extension to 5 
degrees in the left knee.  Therefore, even when applying the 
principles of DeLuca, the Board finds that the Veteran would 
not be entitled to a higher disability rating for limited 
motion of the left knee.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating, or a separate rating, based on 
any other diagnostic code.  However, the Veteran has already 
been assigned a separate disability rating of 10 percent for 
instability of the left knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) (holding that a Veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability).  
There are no other applicable diagnostic codes that would 
apply to the Veteran's left knee, as there is no evidence of 
ankylosis, dislocated or removed cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for limitation 
of motion of the left knee due to degenerative changes must 
be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected patellofemoral syndrome of the right 
knee is denied.  

Entitlement to a disability rating in excess of 10 percent 
for service-connected bone spur excision with traumatic 
degenerative changes of the left knee is denied.  

Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative changes of the left knee 
is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


